EXHIBIT 10.1

 

AMENDMENTS TO INTERCREDITOR, SUBORDINATION AND STANDBY
AGREEMENT dated as of SEPTEMBER 2, 2003

 

Amendment #3 to Section 17 of the Intercreditor Agreement

The bold and italicized language below will be added to Section 17:

(c) In addition to any vote required by both the holders of a majority of the
Senior Debt and the holders of a majority of the Subordinated Debt in order to
amend this Agreement, the agreement of the Borrower shall also be required for
any amendment to become effective.

Amendment #4 to the Intercreditor Agreement; new Section 29

The bold and italicized language below will be added to the Intercreditor
Agreement as Section 29:

Notwithstanding anything contained in this Agreement or any of the Senior Loan
Documents or Subordinated Loan Documents, or any applicable state or federal law
to the contrary; Any Senior Lender(s) or any Subordinated Lender(s) shall not
take any legal action to obtain a judgment for all or any portion of either any
Senior Debt or any Subordinated Debt without the express prior written consent
of the holders of a majority of the Senior Debt, which consent may be granted or
withheld in the sole and absolute discretion of each holder of Senior Debt. The
prior approval requirements contained in this section for Senior and
Subordinated Lenders shall be in addition to any other provisions in this
Agreement that require, as the case may be, any Senior or Subordinated Lender(s)
to obtain the approval of a majority of either the Senior Debt holders,
Subordinated Debt holders or both the Senior and Subordinated Debt holders
before taking certain actions.

Amendment #5 to the Intercreditor Agreement; new Section 30

The bold and italicized language below will be added to the Intercreditor
Agreement as Section 30:

30. Statute of Limitations, Waivers.

(a) Notwithstanding anything contained in this Agreement or any of the Senior
Loan Documents or Subordinated Loan Documents, or any applicable state or
federal law to the contrary; the time-period after which Borrower shall have the
right to plead any statute of limitations as a defense to any demand made by a
Senior Lender under any Senior Loan Document or any demand made by a
Subordinated Lender under any Subordinated Loan Document shall be two and
one-half (2 1/2) years. Further, the purpose of this provision is to modify
(shorten) the time-period that must elapse before Borrower may plead any statute
of limitations as a defense to any demand made by a Senior or Subordinated
Lender.

(b) Notwithstanding anything contained in this Agreement or any of the Senior
Loan Documents or Subordinated Loan Documents, or any applicable state or
federal law to the contrary; Borrower's right to plead any statute of
limitations as a defense to any demand made under any Senior Loan Document or
any Subordinated Loan Document, including, but not limited to, any Promissory
Note, Security Agreement or Subordinate Security Agreement, shall not be
terminated, and any provision contained in any Senior Loan Document or any
Subordinated Loan Document that waives or terminates such right to plead any
statute of limitations shall be null and void.

(c) Nothing contained in this Section or any other section or provision in this
Agreement shall be construed to have negated any of the requirements under this
Agreement that certain actions taken by any Senior or Subordinated Lender(s)
require, as the case may be, the approval of a majority of either the Senior
Debt holders, Subordinated Debt holders or both the Senior and Subordinated Debt
holders.

(d) All Senior Lenders and all Subordinated Lenders hereby waive any right to
plead or assert in any court of law that any statute of limitations is/was
either waived, prevented from starting, tolled, interrupted or restarted for any
reason including, but not limited to; (i) the passage of this Section 30, or the
existence of any other provision contained in this Agreement or any of the other
Senior Loan Documents or Subordinated Loan Documents, (ii) a Senior Lender or
Subordinated Lender was impaired from exercising certain remedies with respect
to any Senior Debt or any Subordinated Debt because of requirements under this
Agreement that in certain instances, as the case may be, any Senior or
Subordinated Lender(s) must obtain the approval of a majority of either the
Senior Debt holders, Subordinated Debt holders or both the Senior and
Subordinated Debt holders before taking certain actions, (iii) that Borrower was
prohibited or restricted by either this Agreement and/or the Senior or
Subordinated Loan Documents from making certain payments that it defaulted on
(or that a Lender was prohibited from keeping such payments if they had been
made), or (iv) that Borrower, at any time, has offered to compromise or settle
the debt held by either a Senior or Subordinated Lender for a reduced or
modified payment or repayment schedule and/or in exchange for other securities
issued by Borrower. Notwithstanding the foregoing, in the case of a Senior or
Subordinated Lender that either (1) receives and accepts a payment from Borrower
on debt that they own after a default has occurred, (2) enters into an agreement
with Borrower to exchange any defaulted debt that they own for new debt issued
by Borrower, or (3) enters into an agreement to modify the terms of existing
defaulted debt that they own (other than a modification that occurs by operation
of this Agreement), the time-period that must elapse before Borrower shall have
the right to plead any statute of limitations (including the shortened
time-period created by Section 30(a))shall be restarted from the date that such
payment, exchange or modification became effective.

(f) Nothing contained in this Agreement shall be construed to prohibit Borrower,
in its sole and absolute discretion, from negotiating or entering into any
agreement to exchange, modify or repay any debt held by a Senior Lender or
Subordinated Lender after the time-period for pleading any statute of
limitations (including the shortened time-period contained in Section 30(a)) as
a defense against any claim or demand a Lender may make has expired in regard to
such debt.

Amendment #6 to the Intercreditor Agreement; new Section 31

The bold and italicized language below will be added to the Intercreditor
Agreement as Section 31:

31. Sale of Assets, Liens.

(a) Notwithstanding anything contained in this Agreement or any of the Senior
Loan Documents or Subordinated Loan Documents, or any applicable state or
federal law to the contrary; any sale of Borrower's assets, not made in the
ordinary course of business (including the Collateral, or portions thereof), and
the disposition of proceeds therefrom, if any, shall be deemed to have been done
in accordance with the procedures outlined in this Agreement if either (i) such
asset sale was approved by both the holders of a majority of the Senior Debt and
the holders of a majority of the Subordinated Debt, or (ii) such asset sale was
approved by the holders of a majority of the Senior Debt in the case of an asset
sale resulting in proceeds (or would have resulted in proceeds) that are less
than the amount of Senior Debt outstanding at the time of the asset sale (either
(i) or (ii) an "Approved Asset Sale"). The Senior Lenders and Subordinated
Lenders hereby waive any right to enjoin an Approved Asset Sale or to plead or
assert any objection or any other cause of action as a result of, related to, or
arising out of the contemplation or completion of an Approved Asset Sale.

(b) Notwithstanding anything contained in this Agreement or any of the Senior
Loan Documents or Subordinated Loan Documents, or any applicable state or
federal law to the contrary; If any Senior Lender or Subordinated Lender holds
Senior Debt or Subordinated Debt for which the time-period for Borrower to plead
any statute of limitations as a defense against any claim or demand such Lender
may make has expired (including the shortened time-period contained in Section
30(a)), then such Lender shall terminate any UCC Financing Statement in their
name that has been filed against the Collateral, unless Borrower has agreed in
writing, in its sole and absolute discretion, to permit such UCC filing to
remain.

These Amendments #3, #4, #5 and #6 shall become effective as of the date that a
majority of the holders of Senior Debt and a majority of the holders of
Subordinated Debt as of May 2, 2008 have agreed to and accepted such Amendments.
By signing below you indicate your acceptance and agreement to the amendments to
the Intercreditor Agreement, which are outlined herein.

Agreed to and Accepted by:

LENDER:

[                               ]
approving as [Senior or Subordinated] Lender

 

By:  __________________________________  Date  ____________________

 

BORROWER:

NatureWell, Incorporated,
a Delaware corporation

 

By:  ___________________________________  Date  ____________________
     James R. Arabia, Chief Executive Officer

 

 

By:  ___________________________________  Date  ____________________
     Robert T. Malasek, Chief Financial Officer